FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                 December 22, 2011
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    STEPHEN CRAIG BURNETT,

                Plaintiff-Appellant,
                                                          No. 11-6093
    v.                                            (D.C. No. 5:10-CV-00470-M)
                                                         (W.D. Okla.)
    JUSTIN JONES, Director; JOSEPH
    TAYLOR, Warden,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.



         Plaintiff Stephen Craig Burnett, a state prisoner proceeding pro se, appeals

from the district court’s order dismissing his civil-rights complaint and denying

his motion to add a defendant. The magistrate judge assigned to the case issued a

report and recommendation in which he concluded that Mr. Burnett’s claims

against Joseph Taylor, the warden at the Cimarron Correctional Facility


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(Cimarron) were moot and should be dismissed without prejudice. As to Justin

Jones, the director of the Oklahoma Department of Corrections, the magistrate

judge found that even if the claims against him were not moot, those claims

should be dismissed with prejudice because the complaint failed to state any

claims upon which relief could be granted and it would be futile to amend. Last,

the magistrate judge denied Mr. Burnett’s motion to add Robert Ezell, the warden

at the Davis Correctional Facility (Davis), as a defendant. The district court

adopted the report and recommendation. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm in part and reverse and remand in part.

      Mr. Burnett was confined at Cimarron when on April 8, 2010, Mr. Taylor

ordered a facility-wide lockdown due to wide-spread gang activity. On May 7,

Mr. Burnett filed suit for declaratory and injunctive relief under 42 U.S.C. § 1983

against Messrs. Taylor and Jones. Normal operations at Cimarron resumed on

May 28.

      The linchpin of Mr. Burnett’s suit was not whether prison officials had the

authority to impose a lockdown, but instead whether the restrictions imposed

during the lockdown so altered the conditions of his confinement as to violate his

constitutional rights: “Plaintiff’s central claim . . . is that he was subjected to

unconstitutional conditions of confinement while being on lockdown(s). It is the

conditions of confinement during lockdown that is the issue, not the fact of being

on lockdown itself.” Aplt. Reply Br. at 2. In particular, he cited restricted

                                          -2-
showering, telephone use, inmate interaction, exercise, and visitation. He also

complained that he was served brown bag meals more frequently and had to eat in

his cell. In addition to not having access to the ice machine and microwave oven,

he alleged that normal medium security activities such as rehabilitation programs,

education classes, library use, and organized religious activities were suspended.

In September 2010, while his suit was pending, Mr. Burnett was transferred to

Davis.

         Shortly after the transfer, Mr. Ezell placed Davis on a thirteen-day

lockdown. Several months after the first lockdown at Davis had ended,

Mr. Burnett sought to add Mr. Ezell as a defendant “in that the same situation

regarding prison lockdowns [that existed at Cimarron] exists at the Davis

Correctional Facility.” Aplt. App. at 390. In his motion, Mr. Burnett did not

question the authority of the warden or the department of corrections to institute a

lockdown, but simply the resulting conditions of confinement: “Plaintiff is not

complaining about being locked down . . . [which is a] normal situation[].

Plaintiff is, however, raising the same complaint as he raised already in this case

regarding the overly harsh, punitive conditions of confinement and the duration of

his being locked down.” Id. Mr. Burnett’s motion listed the same deprivations he

experienced at Cimarron as discussed above. 1


1
     Following the filing of his motion to add Mr. Ezell as a defendant,
Mr. Burnett notified the district court of two other lockdowns at Davis.

                                           -3-
      The magistrate judge concluded that Mr. Burnett’s claims for declaratory

and injunctive relief were moot for two reasons: (1) the lockdown at Cimarron

had ended; and (2) Mr. Burnett had been transferred to another facility. The

magistrate judge also concluded that even if Mr. Burnett’s claims against

Mr. Jones “were construed to come within the exceptions to mootness, such

claims should be dismissed because the allegations in the complaint fail to state a

claim against him.” Id. at 415. He also denied Mr. Burnett’s motion to add

Mr. Ezell as a defendant.

      We agree with the magistrate judge that Mr. Burnett’s claims against

Mr. Taylor are moot. See Green v. Branson, 108 F.3d 1296, 1300 (10th Cir.

1997) (holding that claims for injunctive and declaratory relief are moot where

the prisoner has been transferred and is no longer subject to the conditions of

confinement on which his claims are based). We also conclude that Mr. Burnett’s

claims against Mr. Jones are moot, but for a slightly different reason. We

acknowledge that “where a prisoner brings a lawsuit challenging policies that

apply in a generally uniform fashion throughout a prison system, courts have been

disinclined to conclude that the prisoner’s declaratory or injunctive claims are

moot, even after he has been transferred to another prison in that system.” Jordan

v. Sosa, 654 F.3d 1012, 1028 (10th Cir. 2011). And we also recognize that

Mr. Jones, the director, was named as a defendant. However, Mr. Burnett has not

pled or argued the existence of any policies that impose any particular restrictions

                                         -4-
during a lockdown, including the duration of any such action. As such, his claims

against Mr. Jones are moot because they do not concern any policy that applies in

a generally uniform fashion throughout the Oklahoma prison system. Because we

affirm on the grounds of mootness, we do not reach the merits of the claim.

Moreover, once a case becomes moot, “the federal court must dismiss the action

for want of jurisdiction.” Jordan, 654 F.3d at 1023 (quotation marks omitted).

And “[i]t is fundamental . . . that a dismissal for lack of jurisdiction is not an

adjudication of the merits and therefore dismissal of the [] claim must be without

prejudice.” Martinez v. Richardson, 472 F.2d 1121, 1126 (10th Cir. 1973).

Accordingly, Mr. Burnett’s claims against Mr. Jones should have been dismissed

without prejudice.

      Last, we agree that the magistrate judge properly denied Mr. Burnett’s

motion to add Mr. Ezell as a defendant for substantially the same reasons

explained by the magistrate judge in his report and recommendation, i.e., the

failure to allege the sort of atypical and significant hardship necessary to trigger

due process protections, citing Sandin v. Conner, 515 U.S. 472, 484 (1995);

Estate of DiMarco v. Wyoming Dep’t of Corrections, Div. of Prisons, 473 F.3d

1334, 1339 (10th Cir. 2007).

      The judgment of the district court is therefore AFFIRMED in part and

REVERSED and REMANDED in part, with directions to district court to dismiss

Mr. Burnett’s claims against Mr. Jones without prejudice. We GRANT

                                           -5-
Mr. Burnett’s motion for leave to proceed on appeal without prepayment of costs

or fees and remind him that he must make partial payments until the entire

appellate filing fee is paid in full. We DENY Mr. Burnett’s Motion For Leave To

Supplement Appeal.


                                                   Entered for the Court


                                                   Michael R. Murphy
                                                   Circuit Judge




                                        -6-